This is a proceeding by transcript from the final order of the trial court, and the plaintiff in error purports to appeal from the motion and the order entered thereon for a new trial. The final judgment was entered the 4th day of December, 1940, and the petition in error with transcript attached was filed July 18, 1941. A motion to dismiss has been filed for the reason that where the appeal is by transcript motions and rulings are not a part of the record, and when the judgment of the trial court is sought to be reviewed by transcript, the proceeding in error must be commenced in this court within six months from the date of the judgment and cannot be brought within six months from the date of the order overruling the motion for new trial. The following authorities so hold: Burdett v. Burdett, 26 Okla. 416, 109 P. 922; Reed v. Wooley,31 Okla. 783, 123 P. 1121; Richardson v. Beidleman,33 Okla. 463, 126 P. 818; Holcombe v. Lawyers' Co-operative Pub. Co.,35 Okla. 260, 143 P. 1046; Hall v. Jones, 145 Okla. 280,292 P. 569; Brigham v. Davis, 126 Okla. 90, 258 P. 740; Home Insurance Co. v. Rowsey, 171 Okla. 483, 43 P.2d 104; Dunbar v. Phillips Petroleum Co., 175 Okla. 489, 53 P.2d 545.
Since the appeal is by transcript, it was necessary to file the petition in error within six months after the judgment of December 4, 1940. Since this was not done, this court is without jurisdiction of the appeal, and the same is hereby dismissed.
WELCH, C. J., CORN, V. C. J., and RILEY, BAYLESS, GIBSON, and DAVISON, JJ., concur. OSBORN, HURST, and ARNOLD, JJ., absent.